Citation Nr: 1109030	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for elevated glucose.

2.  Entitlement to service connection for weight loss.

3.  Entitlement to service connection for amoebic dysentery.

4.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to an initial rating higher than 20 percent for left ankle gout.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962 and from March 1963 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from November 2006 and February 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a lumbar spine disability, hypertension, elevated glucose, weight loss, amoebic dysentery, and glaucoma, and granted service connection for left ankle gout, assigning a 20 percent rating effective March 6, 2006.  

A claim for an increased rating for bilateral hearing loss, and a claim for service connection for a bilateral knee disability secondary to service-connected gout, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  Elevated glucose is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.  The Veteran is already in receipt of service connection for diabetes mellitus.

2.  The Veteran does not have a current diagnosis of a weight loss disability. 

3.  The Veteran does not have a current diagnosis of amoebic dysentery or residuals thereof. 

4.  The Veteran does not have a current diagnosis of glaucoma. 

5.  Resolving the benefit of the doubt in favor of the Veteran, hypertension had its onset during his active service. 

6.  The Veteran's low back disability was incurred or aggravated by his active service. 

7.  Since March 6, 2006, when service connection became effective, the Veteran's left ankle gout was not productive of a definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.


CONCLUSIONS OF LAW

1.  Elevated glucose is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  There are no current residuals of weight loss incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  There are no current residuals of amoebic dysentery incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Claimed glaucoma was not caused or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Hypertension was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  A low back disability was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

7.  Since March 6, 2006, when service connection became effective, the criteria for a rating in excess of 20 percent for left ankle gout have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The majority of the Veteran's service treatment records have been found to be missing.  When a Veteran's records are missing or have been destroyed, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In May 2006, the National Personnel Records Center advised that the Veteran's service records were unavailable and were listed to have been sent to the New Orleans, Regional Office in 1982.  The Veteran was advised of the loss of his records that same month and was asked to provide any additional service documents or information that might aid in an additional search for his records.  In February 2007, the New Orleans Regional Office confirmed that the Veteran's service records were not at their facility.  In May 2008, the RO contacted the Central Intelligence Agency (CIA), the Veteran's employer following separation from service, for any further records and received a June 1975 annual examination and a June 1982 retirement examination.  The CIA responded that there were no further records available.  The Veteran was informed of the records request that same month and was asked to provide any further information to aid in the records search.  There does not appear to be an alternate source of the Veteran's records.  Therefore, remand for an additional search would serve no useful purpose and not be likely to assist the Veteran in substantiating the claim.  

Elevated Glucose

The Veteran is seeking service connection for elevated glucose.  In November 2006, he was awarded service connection for diabetes mellitus.  

Though VA treatment records reflect that the Veteran has suffered from levels of elevated glucose, such findings are not recognized as a disability for VA benefits purposes.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 2002); 38 C.F.R. § 3.303(c) (2010); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term disability as used for VA purposes refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. §§ 1110, 1131 (West 2002).

Further, the Veteran is already service-connected for diabetes mellitus, a disease that is manifested by elevated glucose levels.  Thus, to also grant service connection for elevated glucose levels would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).

In sum, the Board reiterates that elevated glucose levels is merely laboratory findings, and not a disability for which VA compensation benefits may be awarded.  Consequently, service connection for elevated glucose levels is not warranted.  As such, the preponderance of the evidence is against the claim for service connection for elevated glucose, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Weight Loss and Amoebic Dysentery

The Veteran contends that while stationed in Vietnam, he was infected by three parasites, was diagnosed with amoebic dysentery, and as a result, suffered considerable weight loss, from 188 pounds to 128 pounds.  He also argues his weight loss was secondary to exposure to Agent Orange.

VA treatment records dated from April 1999 to January 2009 do not reflect that the Veteran currently suffers from a residual weight loss disability or residuals from amoebic dysentery.  To the contrary, in November 2005 and at other times since, the Veteran was counseled on the benefits of weight loss by watching his diet and limiting his food intake.  At no time has his weight loss been considered disabling.  Further, there is no evidence of any current gastrointestinal problems related to the in-service parasites or dysentery.

Although the Veteran is competent to state that he suffered from amoebic dysentery and resultant weight loss while in service, there is no indication in the claims file that he has suffered a residual weight loss disability or a residual gastrointestinal disability related to amoebic dysentery at any time within the appeal period.  During the October 2010 Board hearing, the Veteran clarified that his residual problems included the gout, diabetes and hypertension.  To the extent to which he is claiming these conditions, the Board notes that they have been separately addressed.  Significantly, the gout and diabetes are already service-connected, and as will be discussed in detail below, the Board finds that the hypertension is also related to service.  Absent evidence of a current disability related to the amoebic dysentery and weight loss, other than the gout, diabetes and hypertension, service connection must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's claim that he suffered from weight loss and amoebic dysentery following service, causing current disabilities.  However, as a layman, the Veteran is not competent to give a medical opinion on the issue of whether the symptoms he experienced (weight loss and gastrointestinal symptoms) are caused or related to a specific diagnosis.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board also considered whether the Veteran's statements could be used to support service connection based upon continuity.  In this regard, however, the Veteran has testified that he did not have any subsequent problems related to his weight and described himself as well stabilized.  He explained that once the parasites were killed the problem had resolved.  In other words, the Veteran has not claimed, nor does the record support service connection based upon continuity of symptomatology.  

In sum, the competent evidence of record does not demonstrate that the Veteran has a current diagnosis manifested by weight loss or amoebic dysentery.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Glaucoma

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

In this case, though the Veteran stated at his hearing that he was warned that his hypertension could cause glaucoma, he also stated that he did not believe that he carried a current diagnosis of glaucoma. 

VA treatment records beginning in April 1999 reflect that in February 2005, examination of the eyes showed stable vision.  In August 2005, the Veteran was diagnosed with a cyst in the inner left eyelid.  A past history of primary open angle glaucoma was noted.  An October 2005 diabetic eye examination showed no retinopathy.  In November 2005, it was noted that the Veteran had had the cyst removed from his eye.  

On November 2006 VA diabetic examination, it was noted that the Veteran did not have any current symptoms of his diabetes, including any eye problems.  Eye examination and review of the VA treatment records did not result in the diagnosis of any eye disability.  The examiner concluded that the Veteran diabetes was well-controlled with no complications.  

An April 2007 diabetic eye examination was negative for glaucoma or retinopathy.  

On January 2009 VA examination, limited eye examination was negative for any eye disability.  A review of the Veteran's treatment records did not result in the diagnosis of glaucoma. 

In this case, despite that VA treatment records include notations in June 2003 and in November 2005 that the Veteran carried an active diagnosis of glaucoma, during the period under appeal beginning in November 2007, there is no evidence of an active diagnosis of glaucoma.  In other words, although there appears to be a previous diagnosis of glaucoma, since November 2007, when the Veteran filed his claim for service connection, VA treatment records and VA examination has been consistently negative for a diagnosis of glaucoma.  See McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  To that extent, the Veteran confirmed at his October 2010 hearing before the Board that he did not think that he currently had a diagnosis of glaucoma.  Accordingly, absent evidence of a current disability, service connection for glaucoma secondary to service-connected diabetes mellitus must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's claim that he suffers from glaucoma secondary to his diabetes mellitus.  However, as a layman, while the Veteran could describe symptoms (e.g. decreased vision), the Veteran is not competent to give a medical opinion on diagnosis of an eye disability.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board also considered whether there were any other eye disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  At the current time, however, the only disability documented in the file is a refractive error, which is not a disability under VA laws and regulations.  See 38 C.F.R. § 3.303(c) (congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation).

The competent evidence of record does not demonstrate that the Veteran has a current diagnosis of glaucoma secondary to his service-connected diabetes mellitus.  Therefore, as the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2010).

Available service medical records reflect that on June 1975 annual examination, the Veteran's blood pressure was 140/80.  He was diagnosed with slight hypertension.  On July 1982 retirement examination, his sitting blood pressure was 136/82, and his standing blood pressure was 134/82. 

Post-service VA treatment records reflect that in November 1999, he was noted to have white-coat hypertension.  The assessment was mild elevation of diastolic blood pressure at 148/90.  In May 2001, he was diagnosed with hypertension based upon three independent readings.  Blood pressure medication was to be initiated.  

On November 2006 VA examination, after examining the Veteran and reviewing the claims file, the examiner determined that because the Veteran was diagnosed with hypertension in 2001, prior to the diagnosis of diabetes, hypertension was not related to his diabetes.  The examiner did not provide an opinion with regard to whether the Veteran's hypertension was related directly to his service.  

On January 2009 VA examination, the Veteran reported that while he was stationed in Germany, and after he had resolved his amoebic dysentery, he was found to have high levels of uric acid as well as elevated blood pressure.  After reviewing the claims file and conducting physical examination of the Veteran, the examiner found it to be reasonable to presume, and thus as likely as not, that the Veteran's current hypertension had its onset in service as described by the Veteran.  The examiner found it to be significant that VA treatment records beginning in the late 1990's showed blood pressure elevations and that by 2001, the Veteran's blood pressure was high enough that he was started on a variety of blood pressure medications until it was under control in 2002.  Although the examiner did not find the Veteran's available service medical records in the file, he found the Veteran's report of medical history to be credible and to comport with his clinical record.  

In this case, the Board finds that in resolving all reasonable doubt in favor of the Veteran, service connection for hypertension is warranted on a direct basis.  For one, the Veteran was diagnosed with slight hypertension while in service, demonstrating a likely onset of the disease in service.  In that regard, the Board is inclined to place weight on the examiner's perception that the Veteran was credible in stating that he was found to have further elevated blood pressure readings while stationed in Germany.  Importantly, that history comports with the available service medical records.    Further, the January 2009 VA examiner found the Veteran's clinical history showed continuity of symptoms since service, ultimately concluding that it was as likely as not that the current hypertension was related to the hypertension that reported in service. Thus, the evidence generally demonstrates a diagnosis of hypertension in service, and there is credible and competent evidence that the Veteran's current hypertension is related to his service.  Accordingly, absent evidence or opinion to the contrary, the Board finds that entitlement to service connection for hypertension is warranted. 

As the evidence is in favor of the Veteran's claim, entitlement to service connection for hypertension is granted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that in the fall of 1979, while he was stationed in Washington D.C, he began to notice pain in his legs when standing or sitting for prolonged periods of time.  He was evaluated at Walter Reed Hospital and found to have degenerative disc disease.  He was provided with an orthopedic brace and a TENS unit which he took with him on assignment to the Philippines.  He contends that the leg pain ceased for a number of years but then began once again in 2005.

Available service medical records reflect that on June 1982 separation examination, the Veteran was noted to have had recurrent back pain since 1979 that had been treated with electrosound heat, a back brace, and exercise.  The final diagnosis was degenerative disk disease at L5-S1.  He no longer used a back brace.  

Post-service VA treatment records reflect that in June 2003, the Veteran began to complain of anterior lower leg pain that was minimally relieved when stretching.  In July 2004, a lumbar spine X-rays were ordered to ascertain whether his leg pain was related to a disc problem.  A February 2006 MRI revealed disc desiccation at all levels of the lumbar spine with central bulging and mild left neural foraminal narrowing.  In June 2006, the Veteran underwent a L4 decompressive laminectomy due to severe stenosis at L4-5.  

On April 2008 VA orthopedic examination, the Veteran reported a spontaneous onset of back pain in 1979, at which time he was diagnosed with degenerative disc disease and treated with physical therapy, a lumbar corset, and a TENS unit.  He reported that he had experienced chronic intermittent low back symptoms since that time.  In 2005, he began to develop paresthesias and dysthesias of the bilateral calves consistent with L5 radiculopathy.  Since surgery, his back pain had improved considerably.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that it was as likely as not that the Veteran's current lumbar spine disability was related to the claimed back pain symptoms and treatment that he received in service.  The examiner explained that despite the lack of service treatment records, in his professional opinion, the Veteran's claims file documenting the clinical history of his low back disability was consistent with and corroborated the Veteran's report of spontaneous back pain in 1979 and resulting treatment.  

In this case, the Board finds that the evidence clearly demonstrates that the Veteran was diagnosed with degenerative disk disease while in service and was treated with conservative measures, as documented in his service treatment records.  Post-service treatment records demonstrate a diagnosis of degenerative disc disease with spinal stenosis and residual lower extremity paresthesias.  The April 2008 VA examiner determined that the Veteran's post-service diagnosis and treatment comported with the Veteran's recount of his in-service low back symptoms and treatment, and thus his current condition was related to his in-service disability.  In that regard, the examiner found the Veteran's statements of in-service low back problems to be credible and consistent with the clinical record.  Accordingly, based upon the evidence of a chronic in-service low back disability and the VA examiner's opinion that the in-service low back disability and the current low back disability were of the same consistent etiology, and without evidence to the contrary, the Board finds that the competent and credible evidence of record supports the Veteran's claim of entitlement to service connection for a low back disability.

As the evidence is in favor of the Veteran's claim, entitlement to service connection for a low back disability is granted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Under 38 C.F.R. § 4.71a, gout is rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under DC 5002, a 20 percent rating is warranted where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year. A 60 percent rating is assigned for signs and symptoms that are less than 100 percent, but that include weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for gout with constitutional manifestations associated with active joint involvement, totally incapacitating.  

At his October 2010 hearing, the Veteran stated that he had been taking medication to control his gout his 1970.  He also underwent periodic blood testing in order to make sure that his uric acid levels were normal.  He stated that in the mid-1990's, he experienced extreme pain in his knees that felt like shin splints, and that he then had his knees replaced.  Following the surgery, he has not had any other symptoms related to his gout. 

VA treatment records beginning in March 2006, when service connection became effective, reflect only an ongoing diagnosis of gout, stable on medication.  

On January 2009 VA examination, the Veteran did not report any current symptoms of gout.  Physical examination of the left lower extremity did not reveal any clubbing, cyanosis, or edema.  The examiner did not discuss limitation of function of the left ankle.  The diagnosis was gout, controlled with 200mg of daily Allopurinol.  

In this case, the evidence does not support the award of a higher rating for left ankle gout.  Significantly, the Veteran has stated, and the VA treatment records demonstrate, that his gout is stable on medication and there are no symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  In fact, the Veteran has not claimed any specific limitation of function of the ankle related to gout nor has he been shown to suffer from incapacitating episodes due to any exacerbation of his gout.  Rather, his daily medication for the chronic condition maintains adequate control, as contemplated by the 2 percent rating.  His main contention is that the gout has caused his knee condition, a claim which is being referred for initial adjudication.  Accordingly, at the present time, absent evidence to support a higher rating for the service-connected left ankle gout, a higher rating is not warranted.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is no evidence in this case that the Veteran's left ankle gout has resulted in limitation of motion of the left ankle joint, and no limitation was found objectively on January 2009 VA examination.  Accordingly, a rating based upon limitation of motion is not warranted. 

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's gout, but, findings supporting a rating in excess of 20 percent have not been documented.  The predominant symptom is pain, which is contemplated by the schedular criteria.  Furthermore, it has not been shown that the service-connected gout has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since March 6, 2006, when service connection became effective, the Veteran's left ankle gout has not warranted a rating higher than 20 percent.  As the preponderance of the evidence is against a claim for increase, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Here, the RO sent correspondence in February 2006, March 2006, May 2006, August 2006, February 2008, May 2008, October 2008, and November 2008; rating decisions in November 2006 and February 2009; statements of the case in June 2007 and February 2010, and supplemental statements of the case in August 2007 and October 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The May 2006 and August 2006 letters advised the Veteran that VA was unable to locate the service treatment records.  The RO requested the Veteran submit any copies he had of service treatment records.  The May 2006 letter informed the Veteran of alternate source evidence that could be used to substantiate his claims.  The November 2008 letter advised the Veteran that some records from the VA Medical Center in Dallas were not available for review.  The Veteran was informed that further attempts to obtain the records would be futile.

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The record includes VA outpatient treatment records, reports of VA examinations, and some service records which were in the possession of the CIA.  The Veteran also presented testimony at an RO hearing and a Board hearing.  During the October 2010 Board hearing the Veteran referred to treatment at Fort Holabird; however he further explained that there was difficulty obtaining records and that the Fort had shut down and he had no idea where the records would be located.  Significantly, the Veteran indicated he treated there for weight loss and parasites.  As explained above, although there was competent and credible evidence of difficulty during service or directly after service, the evidence does not reflect the Veteran has a current disability during the appeal period.  In light of the above, as a meaningful search for records could be conducted and would not be of further assistance to the claim, the Board finds a remand solely to search for these records is not necessary.  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  VA has also obtained multiple medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for elevated glucose levels is denied.

Service connection for weight loss is denied.

Service connection for amoebic dysentery is denied.

Service connection for glaucoma is denied.

Service connection for hypertension is granted.

Service connection for a low back disability is granted.

A rating in excess of 20 percent for left ankle gout is denied.



____________________________________________
H. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


